1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   JAMES HITCHCOCK,                          Case No.: 2:18-cv-01653-APG-NJK
20                  Plaintiff,                            ORDER
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EQUIFAX INFORMATION SERVICES
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES LLC
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [SECOND REQUEST]
                 Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC[SECOND REQUEST] - 1
1           Plaintiff James Hitchcock (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty days:
4
            1.      The Parties settled this matter on November 16, 2018.
5

6           2.      Plaintiff has been waiting for Equifax to provide the draft settlement agreement since

7    January 21, 2019.
8
            3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
9
     of Equifax to allow Equifax additional time to provide and finalize the settlement agreement.
10
            4.      Equifax agrees to meet and satisfy all obligations of the Settlement Agreement in
11

12   (30) days, which is March 27, 2019.

13          5.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than March
     27, 2019.
14

15        DATED February 26, 2019.
      KNEPPER & CLARK LLC                                CLARK HILL PLLC
16
      /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
17
      Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
18    Nevada Bar No. 12796                               Nevada Bar No. 12503
      Miles N. Clark, Esq.                               3800 Howard Hughes Pkwy., Suite 500
19    Nevada Bar No. 13848                               Las Vegas NV 89169
      Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
20
      Nevada Bar No. 13935
21    Email: matthew.knepper@knepperclark.com            Counsel for Defendant
      Email: miles.clark@knepperclark.com                Equifax Information Services, LLC
22    Email: shaina.plaksin@knepperclark.com
23                                                      IT IS SO ORDERED.
      HAINES & KRIEGER
24    David H. Krieger, Esq.
      Nevada Bar No. 9086
25    8985 S. Eastern Avenue, Suite 350                   ______________________________
26
      Henderson, NV 89123                                 UNITED STATES DISTRICT JUDGE
      dkrieger@hainesandkrieger.com                       Dated: February 26, 2019.
27    Counsel for Plaintiff
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES LLC[SECOND REQUEST] - 2
